     Case 3:19-cv-00484-MMD-WGC Document 18 Filed 05/18/20 Page 1 of 1


1

2

3                             UNITED STATES DISTRICT COURT

4                                    DISTRICT OF NEVADA

5                                               ***

6     ANDRE KING-HARDIMAN,                            Case No. 3:19-cv-00484-MMD-WGC

7                                 Petitioner,                       ORDER
             v.
8

9     GITTERE, et al.,
                              Respondents.
10

11

12          Petitioner has filed an unopposed motion to extend the time for filing an amended

13   § 2254 petition (first request) (ECF No. 17). The Court finds good cause to grant

14   Petitioner’s motion.

15          It is therefore ordered that Petitioner’s unopposed motion to extend the time for

16   filing an amended § 2254 petition (first request) (ECF No. 17) is granted. Petitioner will

17   have up to and including September 14, 2020, to file an amended petition for a writ of

18   habeas corpus.

19          DATED THIS 18th day of May 2020.

20

21
                                                MIRANDA M. DU
22                                              CHIEF UNITED STATES DISTRICT JUDGE

23

24

25

26

27

28
